ON PETITION POE REHEARING.
STEWART, J.
A petition has been filed by the appellant in this ease for a rehearing. This court in the original opinion written in this case by Justice Sullivan and concurred in by myself, and in the dissenting opinion of Chief Justice Ailshie, clearly expressed the views of the respective judges at the time the opinions were prepared. At the time I concurred in the opinion of Justice Sullivan, I had no question as to the defendant’s guilt, and upon the record I was satisfied that the jury could have found no other verdict except that the appellant was guilty,- and because of that fact, the giving of instruction No. 22; upon which there appears at the end the word “guilty,” followed by “John M. Flynn, Judge,” was not a reason for reversal.
The instructions of the judge were very full in this case and clearly stated the law applicable to the facts as shown by the record, and assuming that such instructions were taken by the jury upon their retiring for deliberation and in determining the innocence or guilt of the defendant, they had the entire instructions for consideration, and no doubt gave their attention to all the instructions, and from them concluded that the verdict was supported by the evidence in the case and found the defendant guilty; for that reason I concurred in the ease. But I want to say at this time that, because of the evidence, I am satisfied that the jury were not guided or controlled by the word “guilty” that the trial judge placed above his name. I do not believe that the jury were guided or influenced by such instruction alone, and upon that instruction found the defendant guilty.,
The writing of the word “guilty” was merely a mistake made by the judge, or whoever wrote it there, and no reason *411is given or shown by the record as to how it happened, or that it in any way controlled the verdict of the jury, and it is technical so far as affecting the reversal of the ease, and I am of the opinion that in view of the evidence the judgment should be sustained and the petition for rehearing should be denied.
I do not agree to that portion of Judge Sullivan’s opinion that such instruction should be given in any ease of the character of the present case. I believe that this court should not approve an instruction followed by the word “guilty” as being the law of this state, unless the evidence is sufficient to show beyond a reasonable doubt that the defendant is guilty, and the ruling in this case should not be considered as establishing a precedent for future guidance, unless under similar circumstances. Trial courts should guard against such mistakes, and if such a thing happens again in a district court, a new trial should be granted as soon as such mistake is discovered. The petition for rehearing is denied.